DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 27 May 2022.  Claims 1 and 6-8 are currently under consideration.  The Office acknowledges the amendments to claim 1, as well as the cancellation of claims 2-5, and the addition of new claims 6-8.

Allowable Subject Matter
Claims 1 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the present amendments have overcome the rejections under 35 U.S.C. 112(b) and incorporated the subject matter indicated as allowable into the independent claims.  As detailed in the previous Office action, none of the prior art of record teaches or reasonably suggests sunrise illuminations that either oscillate with a constant period corresponding to brainwave frequencies of someone waking up or awake or alert so that the brainwaves of the user become entrained with the oscillations to induce the same state in the user, or with a decreasing period corresponding to a sequence of brainwave frequencies of someone who is asleep to someone who is awake or alert; or sunset illuminations that either oscillate with a constant period corresponding to brainwave frequencies of someone relaxed or asleep so that the brainwaves of the user become entrained with the oscillations to induce the same state in the user, or with an increasing period corresponding to a sequence of brainwave frequencies of someone who is relaxed to someone who is asleep, in combination with the recited sleep and wake eye masks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791